 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID HAWK,                                           Case No. 1:16-cv-00795-LJO-EPG-HC

12                   Petitioner,                           ORDER TO SHOW CAUSE WHY STAY
                                                           SHOULD NOT BE VACATED
13           v.

14   DAVID DAVEY, et al.,

15                   Respondents.

16

17           Petitioner is a state prisoner, represented by counsel, proceeding with a petition for writ

18 of habeas corpus pursuant to 28 U.S.C. § 2254. On July 28, 2016, the Court stayed the federal

19 habeas proceedings pending exhaustion of state remedies and ordered Petitioner to file a status
20 report within thirty days of the date of service of the order and every ninety days thereafter. (ECF

21 No. 7).

22           On June 3, 2019, counsel for Petitioner filed the most recent status report. (ECF No. 23).

23 Over ninety days have passed, and Petitioner has not filed a subsequent status report. Local Rule

24 110 provides that “[f]ailure of counsel or of a party to comply with these Rules or with any order

25 of the Court may be grounds for imposition by the Court of any and all sanctions authorized by

26 statute or Rule or within the inherent power of the Court.” The Court previously notified
27 Petitioner that failure to comply with the Court’s order would result in the Court vacating the

28 stay. (ECF No. 7 at 2).


                                                       1
 1          Accordingly, it is HEREBY ORDERED that within FOURTEEN (14) days of the date of

 2 service of this order, Petitioner shall show cause why the stay should not be vacated for failure to

 3 obey the Court’s order.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 9, 2019                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
